Name: Commission Implementing Decision (EU) 2019/874 of 22 May 2019 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Guarantee Fund (EAGF) for financial year 2018 (notified under document C(2019) 3820)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography;  accounting
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/115 COMMISSION IMPLEMENTING DECISION (EU) 2019/874 of 22 May 2019 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Guarantee Fund (EAGF) for financial year 2018 (notified under document C(2019) 3820) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, has to clear the accounts of the paying agencies referred to in Article 7 of that Regulation prior to 31 May of the year following the budget year in question. (2) In accordance with Article 39 of Regulation (EU) No 1306/2013 the agricultural financial year begins on 16 October of year N  1 and ends on 15 October of year N. When clearing the accounts for financial year 2018, account should be taken of expenditure incurred by the Member States between 16 October 2017 and 15 October 2018, as provided for in Article 11(1) of Commission Implementing Regulation (EU) No 908/2014 (2). (3) The first subparagraph of Article 33(2) of Implementing Regulation (EU) No 908/2014 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in Article 33(1) of that Regulation, are to be established by deducting the monthly payments for the financial year concerned from expenditure recognised for that year in accordance with Article 33(1). The Commission is to deduct that amount from or add it to the monthly payment relating to the expenditure effected in the second month following the clearance of accounts decision. (4) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States before 30 April 2019, along with the necessary amendments. (5) For all paying agencies concerned, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (6) In accordance with Article 5(5) of Commission Delegated Regulation (EU) No 907/2014 (3), any overrun of deadlines during August, September and October is to be taken into account in the clearance of accounts decision. Some of the expenditure declared by certain Member States during those months in 2018 was effected after the applicable deadlines. This Decision should therefore fix the relevant reductions. (7) Pursuant to Article 41 of Regulation (EU) No 1306/2013, the Commission has already reduced or suspended a number of monthly payments for financial year 2018 due to failure to comply with financial ceilings or payment deadlines, or due to control system deficiencies. In this Decision, the Commission should take into account such reduced or suspended amounts in order to avoid making any inappropriate, or untimely, payments or reimbursements which could later be subject to financial correction. The amounts in question may be examined, where appropriate, under conformity clearance proceedings pursuant to Article 52 of Regulation (EU) No 1306/2013. (8) Pursuant to Article 54(2) of Regulation (EU) No 1306/2013, 50 % of the financial consequences of non-recovery of irregularities should be borne by the Member State concerned, if recovery has not taken place within four years from the date of the recovery request, or within eight years where the recovery is taken before the national courts. Article 54(4) of Regulation (EU) No 1306/2013 requires Member States to attach to the annual accounts that they have to submit to the Commission pursuant to Article 29 of Implementing Regulation (EU) No 908/2014 a certified table reflecting the amounts to be borne by them under Article 54(2) of Regulation (EU) No 1306/2013. Rules on the application of the Member States' obligation to report the amounts to be recovered are laid down in Implementing Regulation (EU) No 908/2014. Annex II to Implementing Regulation (EU) No 908/2014 sets out the model of the table that Member States have to use to provide information about amounts to be recovered. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. (9) Pursuant to Article 54(3) of Regulation (EU) No 1306/2013, on duly justified grounds, Member States may decide not to pursue recovery. Such a decision may be taken only if the costs already, and likely to be, incurred total more than the amount to be recovered, or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If the decision has been taken within four years from the date of the recovery request or within eight years where the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Union budget. The amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown in the summary report referred to in Article 54(4) of Regulation (EU) No 1306/2013 in conjunction with point (c)(iv) of the first subparagraph of Article 102(1) of that Regulation. Therefore, such amounts should not be charged to the Member States concerned and are consequently borne by the Union budget. (10) Reductions according to Article 54(2) of Regulation (EU) No 1306/2013 presented in Annex I (column e) relate to the European Agricultural Guarantee Fund (EAGF). The amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013 in relation to the Temporary Rural Development Instrument (TRDI) funded by the European Agricultural Guidance and Guarantee Fund (EAGGF) (4) are presented in Annex II. (11) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision should be without prejudice to the decisions the Commission may take subsequently to exclude from Union financing expenditure not effected in accordance with Union rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Member States' paying agencies are hereby cleared as regards expenditure financed by the European Agricultural Guarantee Fund (EAGF) in respect of financial year 2018. The amounts recoverable from, or payable to, each Member State pursuant to this Decision, including those resulting from the application of Article 54(2) of Regulation (EU) No 1306/2013, are set out in Annexes I and II to this Decision. Article 2 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 May 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20 12 2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (3) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28 8.2014, p. 18). (4) Commission Regulation (EC) No 27/2004 of 5 January 2004 laying down transitional detailed rules for the application of Council Regulation (EC) No 1257/1999 as regards the financing by the EAGGF Guarantee Section of rural development measures in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (OJ L 5, 9.1.2004, p. 36). ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2018 Amount to be recovered from or paid to the Member State MS 2018 - Expenditure / Assigned Revenue for the Paying Agencies for which the accounts are Total a + b Reductions and suspensions for the whole financial year (1) Amount to be charged according to Article 54(2) of Regulation (EU) 1306/2013 Total including reductions and suspensions Payments made to the Member State for the financial year Amount to be recovered from (-) or paid to (+) the Member State (2) cleared disjoined = expenditure / assigned revenue declared in the annual declaration = total of the expenditure / assigned revenue in the monthly declarations a b c = a + b d e f = c + d + e g h = f  g AT EUR 716 420 978,95 0,00 716 420 978,95  37 170,38 0,00 716 383 808,57 715 609 830,36 773 978,21 BE EUR 601 303 115,40 0,00 601 303 115,40  114 596,75  1 626,78 601 186 891,87 601 394 318,15  207 426,28 BG BGN 0,00 0,00 0,00 0,00  1 063 919,18  1 063 919,18 0,00  1 063 919,18 BG EUR 807 146 800,18 0,00 807 146 800,18  334 145,99 0,00 806 812 654,19 807 673 988,10  861 333,91 CY EUR 56 393 523,10 0,00 56 393 523,10 0,00 0,00 56 393 523,10 56 387 865,72 5 657,38 CZ CZK 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 CZ EUR 838 161 503,79 0,00 838 161 503,79 0,00 0,00 838 161 503,79 838 147 041,76 14 462,03 DE EUR 4 985 090 101,50 0,00 4 985 090 101,50 0,00  33 688,08 4 985 056 413,42 4 985 034 668,19 21 745,23 DK DKK 0,00 0,00 0,00 0,00  125 077,44  125 077,44 0,00  125 077,44 DK EUR 840 515 032,68 0,00 840 515 032,68  26 565,01 0,00 840 488 467,67 840 392 409,55 96 058,12 EE EUR 125 125 241,18 0,00 125 125 241,18 0,00 0,00 125 125 241,18 125 117 498,73 7 742,45 ES EUR 5 470 755 305,48 0,00 5 470 755 305,48  2 766 915,88  621 928,73 5 467 366 460,87 5 466 953 232,06 413 228,81 FI EUR 528 528 562,98 0,00 528 528 562,98  161 352,27  28 687,91 528 338 522,80 528 456 887,44  118 364,64 FR EUR 7 648 093 429,39 0,00 7 648 093 429,39  6 120 649,32  460 572,15 7 641 512 207,92 7 656 033 220,25  14 521 012,33 EL EUR 2 011 103 975,47 0,00 2 011 103 975,47  3 028 436,21  1 638 086,99 2 006 437 452,27 2 008 075 711,50  1 638 259,23 HR HRK 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 HR EUR 247 188 806,71 0,00 247 188 806,71  6 040,18 0,00 247 182 766,53 247 212 246,42  29 479,89 HU HUF 0,00 0,00 0,00 0,00  135 165 891,00  135 165 891,00 0,00  135 165 891,00 HU EUR 1 295 635 431,84 0,00 1 295 635 431,84  6 020 231,35 0,00 1 289 615 200,49 1 289 615 200,46 0,03 IE EUR 1 223 596 530,54 0,00 1 223 596 530,54  62 608,10  21 661,81 1 223 512 260,63 1 222 580 002,15 932 258,48 IT EUR 4 103 975 978,84 0,00 4 103 975 978,84  28 260 620,76  2 680 831,62 4 073 034 526,46 4 073 733 454,03  698 927,57 LT EUR 486 858 049,12 0,00 486 858 049,12  15 736,20  360,43 486 841 952,49 486 843 109,25  1 156,76 LU EUR 33 289 659,49 0,00 33 289 659,49 0,00  3 565,63 33 286 093,86 33 238 794,75 47 299,11 LV EUR 236 722 594,21 0,00 236 722 594,21  25,73  5 168,56 236 717 399,92 236 722 568,48  5 168,56 MT EUR 5 242 305,77 0,00 5 242 305,77 0,00  188,03 5 242 117,74 5 242 197,66  79,92 NL EUR 771 773 154,17 0,00 771 773 154,17  598 043,02  30 577,93 771 144 533,22 771 207 737,79  63 204,57 PL PLN 0,00 0,00 0,00 0,00  404 820,57  404 820,57 0,00  404 820,57 PL EUR 3 307 605 902,16 0,00 3 307 605 902,16  1 032 358,05 0,00 3 306 573 544,11 3 306 631 578,16  58 034,05 PT EUR 741 596 343,22 0,00 741 596 343,22  357 889,15  1 149 963,88 740 088 490,19 740 070 095,58 18 394,61 RO RON 0,00 0,00 0,00 0,00  1 046 041,22  1 046 041,22 0,00  1 046 041,22 RO EUR 1 766 218 852,60 0,00 1 766 218 852,60  10 850 789,64 0,00 1 755 368 062,96 1 768 957 065,95  13 589 002,99 SE SEK 0,00 0,00 0,00 0,00  142 754,87  142 754,87 0,00  142 754,87 SE EUR 697 300 129,50 0,00 697 300 129,50  339 025,48 0,00 696 961 104,02 696 962 292,44  1 188,42 SI EUR 141 823 320,05 0,00 141 823 320,05 0,00 0,00 141 823 320,05 141 823 320,05 0,00 SK EUR 445 619 721,44 0,00 445 619 721,44  2 527 026,73 0,00 443 092 694,71 443 092 226,31 468,40 MS Expenditure (3) Assigned revenue (3) Article 54(2) (=e) Total (=h) 05 07 01 06 6701 6702 i j k l = i+j+k AT EUR 773 978,21 0,00 0,00 773 978,21 BE EUR 0,00  205 799,50  1 626,78  207 426,28 BG BGN 0,00 0,00  1 063 919,18  1 063 919,18 BG EUR 0,00  861 333,91 0,00  861 333,91 CY EUR 17 353,45  11 696,07 0,00 5 657,38 CZ CZK 0,00 0,00 0,00 0,00 CZ EUR 14 462,03 0,00 0,00 14 462,03 DE EUR 57 166,41  1 733,10  33 688,08 21 745,23 DK DKK 0,00 0,00  125 077,44  125 077,44 DK EUR 96 058,12 0,00 0,00 96 058,12 EE EUR 7 742,45 0,00 0,00 7 742,45 ES EUR 1 035 157,54 0,00  621 928,73 413 228,81 FI EUR 0,00  89 676,73  28 687,91  118 364,64 FR EUR 0,00  14 060 440,18  460 572,15  14 521 012,33 EL EUR 0,00  172,24  1 638 086,99  1 638 259,23 HR HRK 0,00 0,00 0,00 0,00 HR EUR 0,00  29 479,89 0,00  29 479,89 HU HUF 0,00 0,00  135 165 891,00  135 165 891,00 HU EUR 0,03 0,00 0,00 0,03 IE EUR 953 920,29 0,00  21 661,81 932 258,48 IT EUR 1 981 904,05 0,00  2 680 831,62  698 927,57 LT EUR 0,00  796,33  360,43  1 156,76 LU EUR 50 864,74 0,00  3 565,63 47 299,11 LV EUR 0,00 0,00  5 168,56  5 168,56 MT EUR 108,13  0,02  188,03  79,92 NL EUR 0,00  32 626,64  30 577,93  63 204,57 PL PLN 0,00 0,00  404 820,57  404 820,57 PL EUR 0,00  58 034,05 0,00  58 034,05 PT EUR 1 168 358,49 0,00  1 149 963,88 18 394,61 RO RON 0,00 0,00  1 046 041,22  1 046 041,22 RO EUR 0,00  13 589 002,99 0,00  13 589 002,99 SE SEK 0,00 0,00  142 754,87  142 754,87 SE EUR 0,00  1 188,42 0,00  1 188,42 SI EUR 0,00 0,00 0,00 0,00 SK EUR 468,40 0,00 0,00 468,40 NB: Nomenclature 2019: 05 07 01 06, 6701, 6702 (1) The reductions and suspensions are those taken into account in the payment system, to which are added in particular the corrections for the non respect of payment deadlines established in August, September and October 2018 and other reductions in the context of Article 41 of Regulation (EU) No 1306/2013. (2) For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is, the total of the annual declaration for the expenditure cleared (col.a) or, the total of the monthly declarations for the expenditure disjoined (col.b). Applicable exchange rate: the second sentence of the first subparagraph of Article 11(1) of the Commission Delegated Regulation (EU) No 907/2014. (3) BL 05 07 01 06 shall be split between the negative corrections which become assigned revenue in BL 67 01 and the positive ones in favour of MS which shall now be included on the expenditure side 05 07 01 06 as per article 43 of R 1306/2013. ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2018 - EAGF Corrections according to Article 54(2) of Regulation (EU) 1306/2013 (1) Member State Currency In National currency In Euro AT EUR BE EUR BG BGN CY EUR   CZ CZK 3 149 709,47  DE EUR DK DKK EE EUR   ES EUR FI EUR FR EUR EL EUR HR HRK HU HUF 11 329 127,00  IE EUR IT EUR LT EUR  79 900,38 LU EUR LV EUR  64 214,94 MT EUR   NL EUR PL PLN 614 231,29  PT EUR RO RON SE SEK SI EUR   SK EUR  164 867,37 (1) Only the corrections related to TRDI are communicated in this annex